Title: To John Adams from James Wilkinson, 24 February 1798
From: Wilkinson, James
To: Adams, John




Honoured Sir
Head Quarters. Pitts Burgh February 24th. 1798

I have received the enestimable Letter, which you condescended to write to me on the 4th of the present month—I am oppressed by your goodness to me, & I fail of utterance, adequate to my sensibilities.—
Bound to you by duty, by principle, by patriotism, by gratitude, and all the subordinate Interests & attachments of the human Mind, what can be so grateful to my Heart & my Head as your approbation?
It would seem as if the demon of discord had scattered his fire-brands, over this our happy Country, yet I have confidence, that the delusions of an unnatural, wayward, exotic influence, will not live beyond that moment, when the slumbering patriotism of the nation, is roused to a due sense of the dangers, which menace the security of our dear-bought Independence—
From the period of my late arrival at this place, until I had the happiness to receive your Letter, my Bosom has been agitated by a Sea of troubles; it appears as if their exists a plan of mischief as systematical, as it is unprincipled & extensive; for while anonymous Letters were employed to impair Your confidence in me, they were also applied to warn me, against impending dangers to my standing, and advising me to save my Character & feelings, by a resignation of my Commission; and this monition was corroborated, by the officious folly or sinister design, of those who pretend Friendship to me—But, your kind Letter has dispeled my solicitudes, & restored my Bosom to composure—assured that no secret informations, will biass you against me, I shall treat with frigid indifference the puny Efforts of malignity, and shall be ready to repel any overt accusation, which the temerity of my Enemies may suggest
The opinions of the people of the Mississippi, may be ascribed to two causes,—prejudice & ignorance—To prejudice grounded on a former rivalry in trade, when I succeeded by my address, to introduce the Tobacco of the Ohio into the royal magazines to the exclusion of that, of the subjects of the Crown, for whom the bounty was intended—To ignorance ever ready to embrace the fictions of Art, & to receive such interpretations of my intimacy with Governor Miro, as my Enemies might think proper to impose; and I have many envious Enemies there, among the Spanish Officers, & the renegade Americans—Of the latter one Winter is a principal—
Did policy, did justice, did Honour, did Humanity, permit the exposition of the course I have run, for the last fifteen Years, in these transmontane regions, it would serve as the best panegyric to my Patriotism & Enterprize—But Spaniards who have put boundless trust in me still live, and my partizan whose works you hold, is now in the Heart of Mexico—It is possible we may soon arrive at a State of things, which may enable me to put to shame, those who are willing to misinterpret my motives & my Actions, and to avail my Country of that Conduct & those labours, for which I have suffered unmerited Obloquy—
In the mean time Sir, the only poor return I can make you, for the confidence with which you Honor me, is the solemn declaration, & I make it in the Eye of Heaven, that, whatever may be the opinions, the speculations, or calculations, which the license of the times may apply to me,  I shall make it my pride & my glory to fulfil your wishes, & to execute your Orders, at the hazard of Health, comfort, fortune & Life—My part is taken,—I am on my Post, and you great Sir shall never have cause to distrust the firmness or the fedility, and I will add the Zeal or disinterestedness, of your humble, your affectionate, your faithful & devoted, / soldier & servant

Ja: WilkinsonI have taken the Liberty to send the President some trout & white fish of Macanac, to the care of Col. Hodgdon—

J. W.